Citation Nr: 1145280	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-30 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to June 18, 2004 for the grant of a total disability rating due to individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In April 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 
FINDINGS OF FACT

1. The Veteran filed a claim of entitlement to a TDIU rating on June 18, 2004. 

2.  It was factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due solely to an increase in severity of service-connected disabilities as of June 24, 2003, but no earlier. 


CONCLUSION OF LAW

The criteria for an effective date of June 24, 2003, but no earlier, for the grant of a TDIU rating have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in April 2010.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the April 2010 remand was to allow the AOJ to obtain records from the Social Security Administration (SSA) and from the VA Vocational Rehabilitation program.  A review of the post-remand record reveals that these records were requested and that all available records were associated with the claims file.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the April 2010 remand, and that the Board may now proceed with adjudication of the claim.



II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in July 2004 with regard to his claim for a TDIU rating, prior to the initial unfavorable AOJ decisions issued in August 2006.  In March 2006, also prior to that decision, a letter was issued to specifically address disability ratings and effective dates.  Therefore, the Board determines that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's VA medical records, vocational rehabilitation program records, SSA records, and the reports of various VA examinations were reviewed by both the AOJ and the Board during adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

The Board observes that the Veteran was not afforded a VA examination with regard to the effective date claim; however, VA examination reports dated after the Veteran filed his claim has no bearing on the appropriate effective date for the grant of the service-connected benefit.  Therefore, no discussion of the adequacy of the Veteran's VA examinations is warranted.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Effective Date

The Veteran has been in receipt of service-connected benefits since June 8, 2001.  He argues that he is entitled to an effective date for his TDIU rating of April 2001, the date of an accident that precipitated his filing for service-connected benefits.
  
Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (2011).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125, 126 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA must consider all the evidence of record, including that which predated a decision on the same matter, to determine when an ascertainable increase occurred in the rated disability); VAOGCPREC 12-98.  In a claim for increased compensation, a treatment record may serve as an informal claim for the purposes of determining an effective date.  38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  This informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.  

The Veteran's first claim of entitlement to a TDIU rating was received by the RO on October 9, 2002.  This claim was adjudicated and denied in a December 2002 rating decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The next communication from the Veteran relevant to a TDIU rating was the claim on appeal, which was received on June 18, 2004.

Initially, the Board acknowledges the Veteran's arguments that the appellate rights he received with the December 2002 rating decision support his claim for an effective date prior to June 18, 2004.  The Board notes that the Veteran correctly points out that the appellate rights that accompanied the December 2002 rating decision stated that, once the decision became final, he could not get the VA benefit that was denied unless he showed that VA was clearly wrong to deny the benefit or he sent new evidence that related to the reason the claim was denied, and that his June 2004 claim was granted on the basis of new evidence.  However, the appellate rights cited relate only to the ways in which a Veteran may subsequently obtain entitlement to a benefit previously denied in a final rating decision.  They are irrelevant to the question of the effective date assigned to such benefit once granted.  The assignment of an effective date is governed only by VA statute and regulation as discussed above.

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  See 38 C.F.R. § 4.19. 

As of June 8, 2001, service connection is in effect for low back pain with bilateral sciatica, evaluated as 40 percent disabling; degenerative cervical spine disease, evaluated as 20 percent disabling; residuals of left wrist fracture, evaluated as 20 percent disabling; residuals of fracture of the left radial head, evaluated as 10 percent disabling; and residuals of left fourth toe fracture, evaluated as 10 percent disabling.  The combined rating is 70 percent.  Thus, the Veteran has met the schedular criteria for a TDIU rating since June 8, 2001.  However, to reiterate, the effective date assigned is reliant on the date the claim is received, in this case June 18, 2004.  Thus, the Board must determine when the Veteran's inability to obtain and maintain substantially gainful employment due solely to service-connected disabilities was first factually ascertainable.  

An October 2004 SSA disability evaluation states that the Veteran stopped working in May 2001.  VA Vocational Rehabilitation records show that the Veteran was evaluated for benefits in 2001, but that he did not take advantage of the benefits at that time.  He was again evaluated, and a rehabilitation plan was implemented in 2003.  The September 2001 report indicates that the Veteran would be unable to continue in his janitorial work, but that he could seek sedentary work and was recommended to pursue education in computer programming, in which he had expressed interest.  In March 2002, the Veteran requested a letter from a VA physician defining his physical limitations for use in pursuing civilian employment.  A November 2002 VA examiner found that the Veteran could lift less than 20 pounds and work at a desk job; therefore, he concluded that the Veteran was not unemployable.  

After the 2003 vocational rehabilitation evaluation, the Veteran attended classes in order to obtain a college degree.  However, as of April 2004, he stopped attending school because his service-connected disabilities, in particular his service-connected spine disability, prevented him from effectively and reliably attending classes.  

As discussed, the earliest effective date available is the date within one year prior to the Veteran's claim in June 2004 that it was factually ascertainable that the Veteran was unable to obtain and maintain substantially gainful employment due to service-connected disabilities was factually ascertainable.  However, if it was factually ascertainable that the Veteran was totally disabled for VA purposes before that one year prior, the effective date may be no earlier than the date of claim. 

The Board's review of the above facts leads the Board to conclude that it was factually ascertainable that the Veteran was unable to obtain and maintain substantially gainful employment as of June 24, 2003, but no earlier.  The Board acknowledges that after initially denying the claim, SSA ultimately granted disability benefits back to April 26, 2001 and that these benefits were based on the Veteran's service-connected spine disability.  However, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Further, the Board notes that the September 2001 VA vocational assessment, the Veteran was found able to pursue sedentary work, particularly with education which he planned to pursue,  VA treatment records from 2002 reveal that the Veteran was attempting to obtain civilian employment, and a November 2002 VA examiner opined that the Veteran was not unemployable.  

However, the 2003 Vocational Rehabilitation report states that the Veteran's service-connected disabilities materially contribute to the impairment of employability by limiting multiple physical activities, as well as cognitive capacities such as concentration and focus.  The counselor also stated that the Veteran's employment handicap was serious and that at that time he lacked transferable skills, requiring further education to enable him to obtain and retain suitable employment.  Nevertheless, as indicated, the Veteran was unable to complete the planned education program due to the impact of his service-connected disabilities.  Therefore, the Board determines that it was factually ascertainable as of the date of the 2003 vocational rehabilitation evaluation, but no earlier, that the Veteran was unable to obtain substantially gainful employment due solely to service-connected disabilities.  

The Board observes that the front page of the Vocational Rehabilitation report is dated August 8, 2003, while the signature page reflects a date of July 7, 2003.  A letter to the Veteran shows that the actual evaluation on which the report was based was scheduled for June 24, 2003, and a statement of understanding completed by the Veteran shares that date.  Thus, the Board concludes that the date the Veteran displayed the effects of his service-connected disabilities discussed in the report was June 24, 2003.  Accordingly, the Board affords the benefit of the doubt to the Veteran and determines that the first date the Veteran was factually ascertainable to be unemployable under VA regulations was June 24, 2003, which was within one year prior to his claim.  An effective date of June 24, 2003, but no earlier, for the grant of a TDIU rating is granted. 

Finally, the Board notes that the earliest effective date available is June 18, 2003, and that the Board's decision assigns an effective date six days after that date.  The payment of benefits does not begin until the calendar month after the effective date assigned.  38 C.F.R. § 3.31 (2011).  Therefore, no monetary detriment to the Veteran will result from the Board assigning June 24, 2003 as the effective date as opposed to June 18, 2003.


ORDER

An effective date of June 24, 2003, but no earlier, for the grant of entitlement to a TDIU rating is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


